              Case 3:20-cv-05134-BHS Document 23 Filed 12/01/20 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                    TACOMA DIVISION

10
     MG PREMIUM LTD, a limited liability
11   company organized under the laws of the
     Republic of Cyprus,                           Case No.: 3:20-cv-05134-BHS
12
                         Plaintiff,
13                                                 ORDER GRANTING PLAINTIFF’S EX
                   vs.                             PARTE MOTION FOR LEAVE FOR
14                                                 ALTERNATIVE SERVICE
     THOMAS ZANG, an individual; HOWARD
15   STROBLE, an individual; MATHEW
16   BRADLEY, an individual; MICHAEL GOAL,
     an individual; MATEUSZ CZAJKA, aka
17   CZAJKA MATEUSZ, aka CZAJKA
     WIESLAWA, an individual; and DOES 1-20,
18   d/b/a YESPORNPLEASE.COM and/or
     VSHARE.IO,
19
                         Defendants.
20

21

22
           ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR LEAVE FOR
23
                                       ALTERNATIVE SERVICE
24

25

26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     1
               Case 3:20-cv-05134-BHS Document 23 Filed 12/01/20 Page 2 of 6




 1          The Court, having read all papers filed in connection with the Plaintiff’s Ex Parte Motion

 2   for Leave For Alternative Service, having considered the issues raised therein, and being
 3   otherwise fully advised, it is hereby found that:
 4          Plaintiff seeks leave to serve Defendants Howard Stroble, Mathew Bradley,
 5   Michael Goal, Thomas Zang, and Mateusz Czajka by alternative means pursuant to
 6   Fed.R.Civ.P. 4(h)(2) and Fed.R.Civ.P. 4(f)(3).
 7          Federal Rule of Civil Procedure 4(h)(2) authorizes service of process on a foreign
 8   business entity in the manner prescribed by Rule 4(f) for individuals.
 9
            Federal Rule of Civil Procedure 4(f)(3) reads, in pertinent part:
10
            (f) Serving an Individual in a Foreign Country. Unless federal law
11          provides otherwise, an individual-other than a minor, an incompetent
            person, or a person whose waiver has been filed-may be served at a place
12          not within any judicial district of the United States:
                (1) by an internationally agreed means of service that is reasonably
13
                calculated to give notice, such as those authorized by the Hague
14              Convention on Service Abroad of Judicial and Extra Judicial
                Documents;
15              (2) if there is no internationally agreed means, or if an international
                agreement allows but does no specify other means, by a method that is
16              reasonably calculated to give notice:
17
                  (A) as prescribed by the foreign country’s law for service in that
18               country in an action in its courts of general jurisdiction;

19                (B) as the foreign authority directs in response to a letter rogatory or
                 letter of request; or
20

21                (C) unless prohibited by the foreign county’s law, by;

22                       (i) delivering a copy of the summons and of the complaint to the
                       individual personally; or
23

24                       (ii) using any form of mail that the clerk addresses and sends
                        to the individual personally; or
25
                  (3) by other means not prohibited by international agreement, as the
26                court orders. Fed. R. Civ. P. 4(f)(3).


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     2
              Case 3:20-cv-05134-BHS Document 23 Filed 12/01/20 Page 3 of 6




 1
            Plaintiff seeks an order permitting service under Federal Rule of Civil Procedure
 2
     4(f)(3), which must be (1) directed by the court, and (2) not prohibited by international
 3
     agreement. Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002).
 4
            In reviewing Rule 4(f)(3), the Ninth Circuit found that “[n]o other limitations are
 5
     evident from the text.” Id. Rule 4(f) does not “create a hierarchy of preferred methods of
 6
     service of process” and, “court -directed service under Rule 4(f)(3) is as favored as service
 7
     available under Rule 4(f)(1) or 4(f)(2).” Id., 284 F.3d at 1015. Under Rule 4(f)(3), a
 8
     method of service must comport with constitutional notions of due process and must not
 9
     violate any international agreement. Id., 284 F.3d at 1015, 1016. A method of service
10
     comports with due process if it is “reasonably calculated, under all the circumstances, to
11
     apprise interested parties of the pendency of the action and afford them an opportunity to
12
     present their objections.” Id. at 1016, 1017 (quoting Mullane v. Cent. Hanover Bank &
13
     Trust, 339 U.S. 306, 314 (1950)).
14
            “[T]rial courts have authorized a wide variety of alternative methods of service
15
     including publication, ordinary mail, mail to the defendant’s last known address,
16
     delivery to the defendant’s attorney, telex, and most recently, email.” Id. at 1016.
17
     However, in effectuating service of process under Fed.R.Civ.P. 4(f) (3), a plaintiff must obtain
18
     prior court approval for the alternative method of service. Brockmeyer v. May, 383 F.3d
19

20   798, 806 (9th Cir. 2004).

21          Plaintiff brings a copyright infringement action against Howard Stroble, Mathew

22   Bradley, Michael Goal, Thomas Zang, and Mateusz Czajka seeking redress for

23   Defendants’ misappropriation of Plaintiff’s copyrighted works.             In an attempt to

24   determine the location of the owners and operators of the web sites, Plaintiff conducted

25   early discovery, serving subpoenas on known vendors providing services for the web sites.

26   Plaintiff discovered that these vendor accounts are in the name and/or control of Howard


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     3
                Case 3:20-cv-05134-BHS Document 23 Filed 12/01/20 Page 4 of 6




 1   Stroble, Mathew Bradley, Michael Goal, and Thomas Zang. Plaintiff further discovered

 2   that Mateusz Czajka is involved in operational control over the infringing web sites. For
 3   each defendant, either only partial addresses were provided to vendors or addresses which
 4   are clearly unrelated to the defendants were provided. Valid email address were located for
 5   each defendant. Thus, Plaintiff has email addresses for each Defendant, but has not obtained
 6   a valid physical addresses despite diligent efforts to find one.
 7            In the absence of a valid address, Plaintiff cannot personally serve Defendants. In
 8   view of the difficulties surrounding personal service without the ability to determine an
 9   actual physical address, Plaintiff seeks an order permitting service on Defendants by email
10   and has obtained email addresses for them. Plaintiff asserts that service through email
11   comports with due process because it is reasonably calculated to inform Defendants of the
12   impending action, and under the circumstances here, it is the only means of providing notice
13   to Defendants.
14            In Rio Properties, the Ninth Circuit found that email was “the method most likely
15   to reach” a defendant who operated a website from Costa Rica with no discoverable street
16   address in either the United States or Costa Rica, and who only provided an email address
17   as a contact. 284 F.3d at 1017-118. Like Rio Properties, Plaintiff argues Defendant are
18   located in Russia, Columbia, Poland or Belize and have a business that is conducted through
19   the internet. Furthermore, through its investigation, Plaintiff has been unable to determine a
20   physical address for Defendants and is, thus, unable to serve Defendants by any other
21   means.
22            Plaintiff also contends there is no authority that expressly provides or implies that
23   email service is prohibited by international agreement, or otherwise, in Russia, Columbia,
24   Poland or Belize. Additionally, the decision in Rio Properties and other cases from
25   district courts nationwide support the proposition that service by email is not generally
26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     4
              Case 3:20-cv-05134-BHS Document 23 Filed 12/01/20 Page 5 of 6




 1   prohibited by international agreement. Bullex v. Yoo, 2011 U.S. Dist. LEXIS 35628 (D.

 2   Utah Apr. 1, 2011) (finding email service appropriate upon defendant of unknown location
 3   in South Korea); Bank Julius Baer & Co. Ltd v. Wikileaks, 2008 WL 413737, at * 2 (N.D.
 4   Cal. 2008) (finding plaintiff had successfully demonstrated that service through email was not
 5   prohibited by an international agreement); Williams-Sonoma Inc. v. Friendfinder Inc., 2007
 6   1140639, at 2 (N.D. Cal. 2007) (concluding that there was no showing that service by email
 7   was prohibited by an international agreement).
 8          The Court agrees and finds that service of Defendants Howard Stroble, Mathew
 9   Bradley, Michael Goal, Thomas Zang, and Mateusz Czajka through email is appropriate
10   and that it comports with due process. Plaintiff has demonstrated that it has been unable to
11   obtain a physical address for Defendants Howard Stroble, Mathew Bradley, Michael
12   Goal, Thomas Zang, or Mateusz Czajka. Additionally, Plaintiff has shown that because
13   Defendants conduct business through the internet, service through email will give
14   Defendants sufficient notice and opportunity to respond. The Court also finds that issuing
15   an order allowing service via email would not be prohibited by international agreement.
16          In accordance with the foregoing, IT IS ORDERED that Plaintiff’s Ex Parte Motion
17   for Alternate Service on Defendants Howard Stroble, Mathew Bradley, Michael Goal,
18   Thomas Zang, and Mateusz Czajka is GRANTED and that these Defendants may be
19   served at:
20                •   Defendant Howard Stroble to mydiskisbrokenandicantrenew@bk.ru;
21                •   Defendant Mathew Bradley to email v-cf837@pm.me;
22                •   Defendant Michael Goal to email v-cf837@pm.me;
23                •   Defendant Thomas Zang to email Belize.internet.services@bk.ru; and
24                •   Defendant    Mateusz     Czajka    to    emails     Otex24@gmail.com        and
25                    otto@sotmsugmsl.com.
26          Service is valid upon transmission of an email to the Defendants.


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     5
             Case 3:20-cv-05134-BHS Document 23 Filed 12/01/20 Page 6 of 6




 1         Dated this 1st day of December, 2020.




                                               A
 2

 3

 4

 5                                             BENJAMIN H. SETTLE
 6                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER GRANTING PLAINTIFF’S EX PARTE
     MOTION FOR LEAVE FOR ALTERNATIVE SERVICE
     6
